19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 1 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 2 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 3 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 4 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 5 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 6 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 7 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 8 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 9 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 10 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 11 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 12 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 13 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 14 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 15 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 16 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 17 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 18 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 19 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 20 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 21 of 22
19-13919-aih   Doc 8   FILED 07/08/19   ENTERED 07/08/19 16:37:22   Page 22 of 22
